[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this foreclosure action the plaintiff moves to strike the case from the jury docket. Defendant opposes on the ground that plaintiff, by claiming damages, attorneys' fees, interest, costs of suit and deficiency judgment, has converted this foreclosure suit from a legal to an equitable action.
The remedies sought by plaintiff are all traditionally allowed in a foreclosure action and do not turn this action into one at law.
Motion to strike the case from the jury docket is granted.
R. SATTER, STATE TRIAL REFEREE.